Citation Nr: 1022630	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  08-34 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for hemorrhoids. 

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to service connection for a left eye 
disability. 

4.  Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD), 
including as secondary to a cervical spine disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARING ON APPEAL

The Veteran and a friend


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to 
August 2006.   
 
This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied the 
Veteran's claims of entitlement to service connection 
currently on appeal.

In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United 
States Court of Appeals for Veterans Claims (Court) clarified 
how the Board should analyze claims, specifically to include 
those for PTSD.  As emphasized in Clemons, though a Veteran 
may only seek service connection for PTSD, the Veteran's 
claim "cannot be a claim limited only to that diagnosis, but 
must rather be considered a claim for any mental disability 
that may be reasonably encompassed. . . ."  Id.  In essence, 
the Court found that a Veteran does not file a claim to 
receive benefits for a particular psychiatric diagnosis, such 
as PTSD, that is named on a claims form, but instead makes a 
general claim for compensation for the affliction posed by 
the Veteran's mental condition.  The Board will analyze the 
Veteran's current claim under this framework and has 
recharacterized the issue accordingly as noted on the first 
page of this decision.

The issues of service connection for a cervical spine 
disability, a left eye disability, and a psychiatric 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the Veteran currently has hemorrhoids related to service. 


CONCLUSION OF LAW

Hemorrhoids were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in November 2007, the RO satisfied 
its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2009).  Specifically, 
the RO notified the Veteran of: information and evidence 
necessary to substantiate the claim; information and evidence 
that VA would seek to provide; and information and evidence 
that the Veteran was expected to provide.  The November 2007 
letter also notified the Veteran of the process by which 
initial disability ratings and effective dates are 
established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2009).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured. 

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.

As will be discussed below, there is no medical evidence that 
the Veteran currently has hemorrhoids.  Notably, the record 
is also missing critical evidence of that an event, injury, 
or disease occurred in service, and the Veteran's claim for 
service connection for hemorrhoids is being denied on that 
basis as well.  The outcome of this issue thus hinges on 
matters other than those which are amenable to VA examination 
and medical opinion, namely whether the Veteran has the 
claimed disorder, or injuries which led to same, in service.  
That question cannot be answered via medical examination or 
opinion, but rather on evidence such as the service treatment 
records.

As explained in greater detail below, the outcome of the 
claim hinges on what occurred, or more precisely what did not 
occur, during service.  In the absence of evidence of in-
service disease or injury, referral of this case for an 
opinion as to etiology would in essence place the examining 
physician in the role of a fact finder. This is the Board's 
responsibility.  In other words, any medical opinion which 
provided a nexus between the Veteran's claimed hemorrhoids 
and his military service would necessarily be based solely on 
the Veteran's uncorroborated assertions regarding what 
occurred in service.  The Court has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (finding that the Board 
is not bound to accept a physician's opinion when it is based 
exclusively on the recitations of a claimant). Obtaining a 
medical nexus opinion under the circumstances presented in 
this case would be a useless exercise.

The facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus.  Significantly, in this case 
there is no objective evidence of current hemorrhoids or in-
service incurrence of such.   Thus, under the circumstances 
presented in this case, the Board has determined that a 
medical opinion is not necessary as to the claim for service 
connection for hemorrhoids.  Thus, the duties to notify and 
assist have been met.

Analysis

The Veteran essentially contends that he has hemorrhoids 
related to service. 

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

The record does not currently show any diagnosis or treatment 
for hemorrhoids. However, the Board acknowledges that the 
Veteran is competent to report having a current condition.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting 
competent lay evidence requires facts perceived through the 
use of the five senses).  Similarly, the Veteran is competent 
to report having had such a condition during service.  

Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).  The Veteran contends that he was treated for 
hemorrhoids in service once or twice a month.  However, 
service treatment records are completely silent as to 
complaints or findings of hemorrhoids.  In fact, the Veteran 
specifically denied having or ever having had hemorrhoids, 
including during examinations in April 2003 and February 
2006.  The Board finds that the Veteran's testimony with 
regard to having had hemorrhoids in service is thus not 
credible. 

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no current clinical evidence of treatment 
for or complaints related to hemorrhoids or during the 
Veteran's period of active service.  Additionally, there is 
no probative evidence establishing a medical nexus between 
military service and hemorrhoids.  Thus, service connection 
for hemorrhoids is not warranted.

As the preponderance of the evidence is against the claim for 
service connection for hemorrhoids, the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for hemorrhoids is denied. 





REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  

With regard to the issue of service connection for a cervical 
spine disability, the Board notes that the Veteran was 
afforded an examination in January 2009.  The examiner noted 
a diagnosis of straightened cervical alignment and opined 
that the Veteran's cervical neck disability was less likely 
as not caused by or a result of service.  In making this 
determination, the examiner cited to service treatment 
records noting complaints of cervical spine pain and June 
2006 and January 2008 VA examination reports which were 
silent as to any complaints related to the cervical spine.  
However, in an August 2008 report, J.A.Q., M.D. noted that 
spasmodic torticollis of the sternocleidomastoid and 
paravertebral cervical muscles were directly related to 
service.  On remand, the Veteran should be afforded another 
examination for his cervical spine disability to determine 
the current diagnosis and etiology of any disability, and to 
address the conflicting opinions of record.  The Board notes 
that the examiner should also take into account the lay 
statements submitted on behalf of the Veteran indicating that 
it was observed that the Veteran had cervical spine problems 
since 1998-1999 which progressively got worse over time. 

As to the issue of service connection for a left eye 
disability, the Veteran contends that he has a current 
disability related to service.  He asserts that that he has 
had eye pain, some loss of vision, tearing, and is easily 
prone of infection.  Service treatment records reflect 
numerous complaints related to the left eye, to include 
itching, watering, and pain.  The Veteran is competent to 
testify as to about what he experienced and his current 
symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).   As the 
Veteran has not been afforded an examination for his 
disability, on remand, he should be provided an examination 
to determine the nature and etiology of any current left eye 
disability. 

Lastly as to the claim for service connection for a 
psychiatric disability, to include PTSD, including as 
secondary to a cervical spine disability, the Veteran assert 
that he has a disability related to service.  Service 
treatment records show that the Veteran reported depression 
and anxiety, an adjustment disorder was noted, and he was 
treated for alcohol dependence.  Because the Veteran and his 
friend are competent to testify as to what he experienced and 
his current symptoms, he should be afforded an examination to 
determine the nature and etiology of any current psychiatric 
disability, to include as secondary to a cervical spine 
disability.  See Layno v. Brown, 6 Vet. App. 465 (1994);  
Allen v. Brown, 7 Vet. App. 439 (1995) (noting that a 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between the disability and an injury or disease 
incurred in service).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to ascertain the nature and 
etiology of any current cervical spine 
disability.  The claims folder, to include 
a copy of this Remand, must be made 
available to and reviewed by the examiner 
prior to completion of the examination 
report, and the examination report must 
reflect that the claims folder was 
reviewed.  Any indicated studies should be 
performed.

For any cervical spine disability, the 
examiner should provide an opinion as to 
whether there is a 50 percent probability 
or greater that it is causally or 
etiologically related to service.  The 
examiner should provide a rationale for 
the opinion provided and reconcile any 
contradictory evidence of record, 
including the medical and lay evidence 
cited above. 

2.  Schedule the Veteran for a VA 
examination to ascertain the nature and 
etiology of any current left eye 
disability.  The claims folder, to include 
a copy of this Remand, must be made 
available to and reviewed by the examiner 
prior to completion of the examination 
report, and the examination report must 
reflect that the claims folder was 
reviewed.  Any indicated studies should be 
performed.

For any left eye disability found, the 
examiner should provide an opinion as to 
whether there is a 50 percent probability 
or greater that it is causally or 
etiologically related to service.  The 
examiner should specifically address the 
notations in the service treatment records 
and the Veteran's contentions as to his 
symptoms.  The examiner should provide a 
rationale for the opinion provided.

3.  Schedule the Veteran for a VA 
examination to ascertain the nature and 
etiology of any current psychiatric 
disability.  The claims folder, to include 
a copy of this Remand, must be made 
available to and reviewed by the examiner 
prior to completion of the examination 
report, and the examination report must 
reflect that the claims folder was 
reviewed.  Any indicated studies should be 
performed.

For each psychiatric disability found, the 
examiner should provide an opinion as to 
whether there is a 50 percent probability 
or greater that it is causally or 
etiologically related to active service.  
The examiner should also determine whether 
any psychiatric disability found on 
examination was caused by, or is 
aggravated by the Veteran's cervical spine 
disability.  If cervical spine disability 
aggravates (i.e., permanently worsens) the 
psychiatric disability, the examiner 
should identify the percentage of 
disability which is attributable to the 
aggravation.  The examiner should provide 
a rationale for the opinion provided and 
reconcile any opinion with any 
contradictory evidence of record.
		
4.  Then, after ensuring any other 
necessary development has been completed, 
readjudicate the Veteran's claims.  If 
action remains adverse to the Veteran, 
provide him and his representative with a 
supplemental statement of the case and 
allow an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


